Citation Nr: 0521802	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-18 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a nervous condition to include PTSD.

In February 2005, the Board remanded this case so that the 
veteran could be afforded the opportunity to appear at a 
videoconference hearing.

The requested hearing was held in February 2005 before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims folder.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The record reflects that this case was last adjudicated by 
the RO in a Supplemental Statement of the Case (SSOC) dated 
in March 2004.

Thereafter, in February 2005, the veteran submitted 
additional documentary evidence in support of his claim, 
including a December 2004 letter from a private psychologist, 
and several lay statements from individuals who knew the 
veteran both before and after his period of active service.

When new evidence has been added to the record, the agency of 
original jurisdiction is obligated to reconsider the 
veteran's claims in light of the additional evidence, and to 
provide an SSOC to him and his representative, if any.  See 
38 C.F.R. § 19.31 (2004).  

The record reflects that evidence pertinent to the veteran's 
claim for service connection has been received subsequent to 
the most recent SSOC addressing that claim.  

The veteran has not submitted a written waiver of RO 
consideration of that evidence.  Therefore, this claim must 
be referred to the agency of original jurisdiction for review 
and preparation of an SSOC.  

Furthermore, a review of the record reveals that the veteran 
has not been property advised of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) as they apply 
to his claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, the RO must send 
a letter notifying the veteran of type of evidence needed to 
substantiate his claim, and advising the veteran as to his 
and VA's responsibilities under the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is remanded for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); and 
38 C.F.R. § 3.159 (2004), the RO must 
notify the veteran of the type of 
information and evidence needed to 
substantiate his claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
The veteran must be notified what portion 
of any necessary evidence VA will secure, 
and what portion he herself must submit.  
The RO should advise the veteran to 
submit all pertinent evidence not already 
on file that he has in his possession.  
The RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.

2.  The RO should then readjudicate the 
veteran's claim, with consideration given 
to the complete record, including all 
evidence received since the March 2004 
SSOC.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished with copies of an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL S. LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


